Citation Nr: 1115300	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-00 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to service connection for a left great toe disability. 

3.  Entitlement to a disability rating in excess of 10 percent for erythema multiforme.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied an increased disability rating for erythema multiforme and from an April 2007 rating decision that denied reopening claims of service connection for postoperative ulnar nerve entrapment of the left elbow and a left great toe disability.  The Veteran testified at a Board hearing at the RO in Waco, Texas, before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  The Board reopened the issues of service connection for a left elbow disability and left great toe disability and remanded all three issues for further development in a November 2009 decision.  

The Board notes that multiple examinations of the Veteran's skin have not revealed any symptoms of the Veteran's service-connected erythema multiforme.  The examiners have however found other skin disorders to be present.  The Veteran seems to contend in statements that his current skin symptoms have been continuous since service or at least that his current symptomatology relates to his in-service complaints or to the December 1945 diagnosis of generalized, moderate urticaria.  Therefore, the issue of service connection for an additional skin disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The issue of entitlement to service connection for a left great toe disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have an injury or disease affecting his left elbow during service.  

2.  The Veteran did not have chronic symptoms of a left elbow disability during service.  

3.  The Veteran's ulnar nerve neuropathy and osteoarthritis of the left elbow are not causally or etiologically related to service. 

4.  The Veteran does not currently have a diagnosis of erythema multiforme or any percentage of the body showing symptoms of erythema multiforme.  

5.  The Veteran has a protected 10 percent disability rating for service-connected erythema multiforme.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  The criteria for an increased rating in excess of 10 percent for erythema multiforme have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated April 2006, January 2007, May 2008, and December 2009 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection and increased rating.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letter to the appellant was provided in April 2006 prior to the initial unfavorable decisions in July 2006 and April 2007.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the December 2009 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.   

Although some of the notices did not precede the initial adjudication of the Veteran's claim, the later notices were followed by a subsequent readjudication, in this case a supplemental statement of the case issued in October 2010, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a SOC or SSOC, is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not contended there is any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge (VLJ) noted the elements of the claim that were lacking to substantiate the claim for service connection, specifically indicating that the Veteran needed to provide evidence that he had a current disability related to his service.  The Veteran was assisted by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to ascertain whether the Veteran had a left elbow or left foot disability related to his service.  They also asked questions to draw out the state of the Veteran's skin disability.  In addition, no pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and an increased rating.  The Veteran's representative and the AVLJ asked questions to draw out the Veteran's contentions regarding any in-service event or injury and any relationship between a current disability and any such event as well as the current level of disability regarding the Veteran's increased rating claim.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and lay evidence.  The November 2009 Board remand requested that VA obtain treatment records from the physician that the Veteran claimed related his current left elbow disorder with his injury during service.  VA sent a request for treatment records to the Veteran in December 2009.  The Veteran did not comply with the request.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in April 2006, April 2007, and December 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner, the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations for the left elbow and the skin disability to be adequate for rating purposes.  Thus, the Board finds that additional examination is not necessary regarding these issues.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  
38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Service Connection for a Left Elbow Disability

The Veteran contends that he has a left elbow disability related to his active service.  Service treatment records are silent regarding any left elbow complaints, treatment, or diagnoses.  Service treatment records show complaints of aching pain between the shoulder blades, radiating around both sides of the chest, chiefly to the left axillary region from January 1943 to March 1943.  The Veteran was diagnosed with subscapular bursitis.  The examiner noted no bony pathology present and concluded that the symptoms are functional with no organic disease present.  The Veteran reported pain in his left side in 1943 on his February 1946 separation examination.  The examiner reported no musculoskeletal defects.  

During a February 1951 VA examination, the examiner noted no musculoskeletal disabilities regarding the Veteran's left elbow.  According to January 1974 to February 1974 hospital treatment records, the doctor noted treatment of the Veteran for five months, during which time the Veteran developed decreasing sensation of the ring and small finger of the left hand with positive Tinel's signs of the elbow in the conduction of the ulna nerve across the elbow.  The Veteran underwent ulna nerve transposition of the left elbow.  

The Veteran was afforded a VA examination in December 2009.  At that time, the Veteran reported a history of left elbow disorder since the mid 1970s.  He underwent two surgeries for the left elbow for ulnar nerve distribution numbness.  The elbow condition was described as not painful, but limiting full extension and use of the non-dominant left arm.  The examiner provided a thorough physical examination including x-rays.  Extension of the left elbow was no more than 160 degrees.  Flexion was normal from 0 to 145 degrees.  Internal and external rotation of the elbow was also normal.  The examiner noted no deformities of the elbow.  The examiner diagnosed left elbow osteoarthritis.  The examiner opined that the left elbow ulnar surgery was not related to a left shoulder injury documented in service treatment records.  He developed the ulnar nerve neuropathy unrelated to a shoulder disorder.  He found that the residuals of the ulnar surgery may have contributed to osteoarthritis of the elbow.   

The Board finds that the weight of the evidence is against a claim for service connection for a left elbow disability.  The Veteran asserts that his left elbow disability resulted from an in-service injury to his left shoulder.  While acknowledging the Veteran's belief that his disability is due to his in-service injury, The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any left elbow disability to an in-service left shoulder injury, the Board finds that the etiology of the Veteran's ulnar nerve neuropathy and osteoarthritis of the left elbow is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as pain, numbness, weakness of the arm, and others, which are non-medical in nature; however, he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  The only medical opinion of record is the December 2009 opinion provided by the VA examiner.  The examiner opined that the left elbow ulnar surgery was not related to a left shoulder injury documented in service treatment records.  He developed the ulnar nerve neuropathy unrelated to a shoulder disorder.

Additionally, the post-service medical evidence does not reflect complaints or treatment related to the left elbow for 28 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1946) and initial reported symptoms related to a low back disorder in approximately 1974 (nearly a 30-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

The report in February 1974 noted that the Veteran's symptoms developed within five months prior to the date of the record.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran also stated at the December 2009 VA examination that his left elbow problems began in then 1970s, which was more than 20 years after his discharge from service.  Taking the entire record into account, the Board finds that to the extent the Veteran is asserting continuity of symptomatology, that assertion is not credible in light of the contrary evidence of record.

When weighing all competent lay and medical evidence, the Board finds that a preponderance of the evidence is against the claim of service connection for a left elbow disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating for Erythema Multiforme

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The present appeal involves the Veteran's claim for a disability rating in excess of 10 percent for his service-connected erythema multiforme.  The Veteran's erythema multiforme has been rated under Diagnostic Code 7806 for dermatitis or eczema.  Under this provision:

Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period warrants a noncompensable rating;

At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating;

20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating;

More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Veteran was provided a VA examination in April 2006.  The Veteran reported that the rashes progress for a few months and then remain stable only to recur again.  The examiner determined that 15 percent of his entire body is affected and 10 percent of exposed areas are affected.  The Veteran used Clobetasol ointment, VAH ointment, menthol phenol Lubriderm lotion, Nizarol shampoo, Desonide ointment, and Atarax tablets.  The examiner at no point diagnosed erythema multiforme.  

The Veteran was provided in a second VA skin examination in April 2007.  The Veteran's symptoms were described as under control with his current medications.  He listed multiple ointments as well as hydroxyzine.  The examiner determined that 10 percent of the total body is affected and 5 percent of the exposed areas are involved.  The examiner did not diagnose erythema multiforme.  

The Veteran frequently received dermatology treatment at the VA Medical Center from January 2006 through October 2008.  At no time during this period was the Veteran diagnosed with erythema multiforme.  The Veteran has consistently been treated for other skin disorders.  

The Veteran was provided a final VA examination in December 2009.  The examiner reviewed the file and noted that the Veteran had been diagnosed with erythema multiforme in the 1960s.  The examiner also noted however that multiple examinations including through compensation and pension and through dermatology have never evidenced acute lesions consistent with erythema multiforme.  The examiner found no lesions consistent with erythema multiforme and thus found that 0 percent of exposed or unexposed body area is covered by erythema multiforme.  The examiner specifically noted that the Veteran's chronic eczema, xerosis, and seborrheic dermatitis are separate and distinct from erythema multiforme.   

As the evidence does not show any portion of the body covered by erythema multiforme or even a current diagnosis of this skin disability, an increased rating is not warranted.  The Board notes however, that the Veteran has been assigned a 10 percent rating since October 30, 1987.  As this rating has been in effect for more than twenty years, it is considered a "protected" rating and may not be reduced based on the lack of current symptomatology.  See 38 C.F.R. § 3.951 (2010).
  

ORDER

Entitlement to service connection for a left elbow disability is denied. 

Entitlement to a disability rating in excess of 10 percent for erythema multiforme is denied.  


REMAND

The Board remanded the issue of entitlement to service connection for a left great toe disability in November 2009.  In the November 2009 remand, the Board requested that the Veteran be provided with a VA examination for the left great toe and that an opinion be provided as to whether any current disability of the left great toe was related to service.  A complete rationale was requested for any opinion provided.

The Veteran was provided a VA examination in December 2009 and an opinion was offered relating to the etiology of the left great toe disability, but there was no rationale provided for that opinion.  Since the Board's November 2009 remand order has not been complied with, remand of the issue is necessary. See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Court has held that an examination is inadequate where the examiner where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008). Therefore, a new VA examination is required. 

Accordingly, the issue of entitlement to service connection for a left great toe disability is REMANDED for the following action:

1.  The file should be returned to the examiner who provided the December 2009 opinion.  He must provide a rationale for his opinion.  

2.  If, and only if, no rationale can be provided, then the Veteran should be scheduled for a VA examination to determine the nature, extent, onset, and etiology of any left great toe disability found to be present.  All indicated studies should be performed and all findings should be reported in detail.  The claims file should be made available to, and reviewed by, the examiner.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any left great toe disability found on examination is related to or =had its onset during service, to include treatment for a left great toe contusion documented in the service treatment records.  A complete rationale for any opinion offered should be provided.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the issue remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


